Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable over the prior art of record for at least the limitations requiring: “…and a side wheel component: the seal assembly being configured for sealing the wastewater inlet and the suction opening with the seal assembly comprises a base disposed at the waste water tank, a linkage movably disposed at the base, a sealing cover connected to the linkage and disposed at the waste water inlet and on the suction opening, and a push rod connected to the linkage and arranged for pushing the linkage to press the sealing cover to seal the waste water inlet and the suction opening; a bottom end of the push rod is configured for connecting to a the side wheel component, and the push rod is movable up and down synchronously with the side wheel component”, as required in claim 1. The prior art of record fails to disclose or suggest this arrangement. Claims 2-7 are allowed over the prior art of record for at least their dependency on claim 1.
	Independent claim 15 is allowable over the prior art of record for at least the limitations requiring:”.. a waste water inlet, a suction opening, a side wheel component; and a seal assembly being configured for sealing the waste water inlet and the suction opening, the seal assembly comprises a base disposed at the waste water tank, a linkage movably disposed at the base, a sealing cover connected to the linkage and disposed at the waste water inlet and on the suction opening, and a push rod connected to the linkage and arranged for pushing the linkage to press the sealing cover to seal the waste water inlet and the suction opening; a bottom end of the push rod is configured for connecting to the side wheel component, and the push rod is movable up and down synchronously with the side wheel component; wherein the side wheel component comprises a transmission box, a side wheel set and a tension spring, and the opposite ends of the transmission box respectively being a transmission end and a connection end, the lower side of the connection end is rotatably connected with main body of the floor cleaning machine, and two ends of the tension spring are respectively connected to an upper side of the connecting end and the main body, the side wheel set is disposed at the transmission end, and a bottom end of the push rod is connected with the transmission end”, as required in claim 15. The prior art of record fails to disclose or suggest this arrangement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723